UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-2047


PHILIP BUTLER GROGGINS,

                Debtor - Appellant,

          v.

JUDY A. ROBBINS,

                Trustee - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Norman K. Moon, Senior District
Judge. (7:15-cv-00690-NKM)


Submitted:   January 31, 2017             Decided:   February 2, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Philip Butler Groggins, Appellant Pro Se.    William Joseph Alan
Charboneau, OFFICE OF THE U.S. TRUSTEE, Roanoke, Virginia; John
Alfred Postulka, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Philip   Groggins    appeals       from   the    district    court’s    order

affirming the bankruptcy court’s order denying him a discharge in

his bankruptcy case pursuant to 11 U.S.C. § 727(a)(2)(A) (2012).

We   have    reviewed   the      record    and   find    no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Groggins v. Robbins, No. 7:15-cv-00690-NKM (W.D. Va. Aug.

30, 2016). We deny Groggins’ motion for a transcript at government

expense, deny his motion for reversal on appeal, and dispense with

oral     argument   because      the    facts    and    legal    contentions     are

adequately      presented   in    the     materials     before    this   court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                           2